Citation Nr: 0320426	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  96-42 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a leg 
disorder.

3.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
February 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefit sought on appeal.  The issues of whether new and 
material evidence has been submitted to reopen claims for 
service connection for a lumbar spine disability and for a 
leg disorder are addressed in the Remand part of this 
decision.


FINDING OF FACT

The current medical evidence does not show the presence of an 
acquired psychiatric disorder.  


CONCLUSION OF LAW

An anxiety disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In this regard the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statement of the case.  
Also, in a November 2001 notice letter and the January 2003 
supplemental statement of the case, the RO notified the 
veteran of VCAA provisions and that VA would attempt to 
obtain medical records identified by the veteran.  Quartuccio 
v. Princippi, 16 Vet. App. 183 (2002).  The record shows that 
the RO has sought and/or obtained all pertinent evidence 
needed to adjudicate the present issue and the veteran was 
afforded a VA examination for mental disorders.  The Board 
finds that the VA has satisfied provisions of the VCAA.  

Factual Background

Service medical records for the veteran's period of active 
duty include an October 1950 report of summary of 
neuropsychiatric evaluations.  That report includes findings 
that while there was no evidence of overt mental illness, the 
veteran was handicapped by limited language ability, low 
intelligence and emotional instability.  The examiner opined 
that while the symptoms might very well represent a 
conversion neurosis, in the overall, the veteran can be more 
truthfully classified as an inadequate personality with 
limited intelligence.  The diagnosis was inadequate 
personality complicated by the presence of mental deficiency 
(low borderline level).  A December 1950 progress note 
contains the same diagnosis.

The report of a February 1951 separation examination shows 
that on examination, the psychiatric evaluation was normal.

Private treatment records between the late 1960's to 1980, 
and VA treatment records from 1977 to 1979, show no 
complaints or treatment for psychiatric symptoms. 

During a September 1981 VA psychiatric examination, the 
veteran complained of nervousness since a few years before.  
After examination the diagnosis was that there was no gross 
psychiatric disorder, except for hysterical and depressive 
features.

VA treatment records in 1989 show treatment for symptoms 
variously diagnosed at that time as generalized anxiety 
disorder, anxiety reaction, and maladaptive coping related to 
anxiety.

During a May 2002 VA examination for mental disorders the 
examiner reviewed the claims file and noted that the veteran 
had never been admitted for any kind of neuropsychiatric 
problems.  The examiner noted that the only time the veteran 
had been seen by a psychiatrist was at the Mayaguez Satellite 
Clinic in 1989 when he was seen two times.  During the May 
2002 examination, the veteran's complaints dealt with 
physical health problems involving his back.  After mental 
status examination, the examiner opined that the veteran did 
not have any symptomatology that complies with any specific 
psychiatric diagnosis, noting that the veteran had 
personality characteristics present which were part of his 
personality.  The examiner further opined that there was no 
specific diagnosis that was in any way associated to the 
veteran's service or to his medical problems.  The diagnosis 
under Axis I was that there was no specific mental disorder.  
Under Axis II, the diagnosis was that there were strong 
histrionic personality features.

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2002).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claims, in which case service 
connection must be denied.  38 C.F.R. § 3.102 (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In summary, the veteran is competent to report his symptoms 
and injuries.  However, he is not shown to have the medical 
training or expertise necessary to render medical findings or 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The service medical records shows that the veteran was 
evaluated for psychiatric problems at which time an 
inadequate personality was diagnosed.  An acquired 
psychiatric disorder was diagnosed, and at discharge the 
psychiatric evaluation was normal.  When the veteran was 
examined by VA in September 1981 for mental disorders no 
diagnosis was made of an acquired psychiatric disorder.  

The first treatment records showing treatment for psychiatric 
complaints is in 1989 when a diagnosis of generalized anxiety 
disorder was made.  However, when examined in May 2002 by VA 
for mental disorders the examiner also reviewed the medical 
records contained in the claims file.  The examiner at that 
time opined that the veteran did not have any symptomatology 
that complied with any specific psychiatric diagnosis, and 
diagnosed that there was no specific mental disorder present.

As such, there is no current medical evidence which confirms 
the presence of an anxiety or other acquired psychiatric 
disorder.  With respect to any personality disorder 
diagnosed, the Board notes that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c).  

Without current medical confirmation of an anxiety or other 
acquired psychiatric disability, it is the judgment of the 
Board that the weight of the evidence is against the 
appellant's claim.  


ORDER

Entitlement to service connection for an anxiety disorder is 
denied.


REMAND

In September 2001, the Board remanded the veteran's case with 
respect to the veteran's attempt to reopen claims for service 
connection for a lumbar spine disorder and for a leg 
disorder.  The RO was requested to readjudicate the issues of 
whether new and material evidence had been submitted to 
reopen the claims for service connection for the lumbar spine 
and leg disorders, to include consideration of Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitting sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991))

Review of the claims file shows that this action has not yet 
been accomplished.  
The United States Court of Veterans Appeals (Court), in 
Stegall v. West, 11 Vet. App. 268 (1998), indicated, in 
pertinent part, that there exists a "compelling need to 
hold...that a remand...by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders." 

Accordingly, the case is REMANDED for the following actions:

It is requested that the RO readjudicate 
the issues of whether new and material 
evidence has been submitted to reopen 
claims of entitlement to service 
connection for a lumbar spine disorder 
and for a leg disorder, to include 
consideration of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



